Citation Nr: 0008944	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-08 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES

1.  Entitlement to dependency and indemnity compensation.

2.  Entitlement to accrued benefits, based upon claims 
pending at the time of the veteran's death for entitlement to 
service connection for benign prostatic hypertrophy, 
hypertension, arteriosclerosis, anxiety disorder, non-
specified prisoner of war related disabilities; and 
entitlement to nonservice-connected disability pension.

3.  Basic eligibility for death pension benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran had recognized active service from August 1941 to 
April 1942 and from April 1945 to March 1946.  He died 
November [redacted], 1995.  The appellant is his widow.

Subsequent to the issuance of the Statement of the Case, in 
January 1999, the appellant submitted additional written 
argument to the RO.  The RO has not reviewed this argument in 
conjunction with a decision on her claims.  Upon thorough 
review of the argument, however, the Board of Veterans' 
Appeals (Board) observes that it is essentially duplicative 
of argument already presented to the RO and that was 
considered in connection with the denials on appeal.  Thus, a 
remand to allow the RO to consider the newly-submitted 
argument is unnecessary, as it would prove duplicative of 
previous effort, as well as a misuse of judicial and 
administrative resources.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1995.

2.  The immediate cause of the veteran's death was cardio-
respiratory arrest, due to hypostatic pneumonia.

3.  Service connection had not been established for any 
disability during the veteran's lifetime.

4.  The appellant has not presented competent evidence of a 
causal relationship between the cause of the veteran's death 
and his periods of service. 

5.  The claims file at the time of the veteran's death did 
not contain competent evidence tending to show a nexus 
between benign prostatic hypertrophy, hypertension, 
arteriosclerosis, or any anxiety disorder, and his periods of 
service.

6.  The evidence does not show the veteran was a prisoner of 
war.  

7.  The veteran did not have the requisite service to have 
been eligible for VA pension benefits.

8.  The veteran did not have the requisite service for the 
appellant to be eligible for VA death pension benefits.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant is not entitled to accrued benefits based 
upon the appeal pending at the Board at the time of the 
veteran's death.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1000 (1999).

3.  The appellant is ineligible for VA death pension 
benefits.  38 U.S.C.A. §§ 107, 1521, 1541 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.3, 3.9, 3.203 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of the case

As noted above, the veteran had recognized active service 
from August 1941 to April 1942 and from April 1945 to March 
1946.  It does not appear that a medical examination of any 
type was conducted upon his entrance onto either period of 
service as there is no record reflecting such an examination.  
The report of a general medical examination conducted in 
February 1946, prior to the veteran's discharge from service 
reflects that his psychiatric, neurological, genito-urinary 
and cardiovascular systems were deemed to have been normal, 
without abnormalities.  Additionally, his lungs were 
described as normal and a chest X-ray was interpreted as 
showing a healthy chest.  According to an Affidavit for 
Philippine Army Personnel which the veteran completed and 
signed in March 1946, he reported having incurred no wounds 
or illnesses during each period of service or the intervening 
time period.

According to a United States Army certification prepared in 
March 1954, the veteran had pre-war service from August 28, 
1941 to December 7, 1941.  From December 8, 1941, to April 8, 
1942, he was considered to have been in beleaguered status.  
On April 9, 1942, he was with his unit "awaiting formal 
surrender to the enemy."  Between April 10, 1942, and April 
19, 1945, the veteran was deemed to have been in no casualty 
status, meaning he was engaged in civilian pursuits, was not 
engaged in military activities, and was not entitled to pay 
during that time.  He returned to military control on April 
20, 1945, when he rejoined the Regular Philippine Army, until 
his discharge therefrom on March 1, 1946.

By rating decision of March 1954, the RO denied service 
connection for impaired hearing and malaria.  An April 1955 
rating decision denied service connection for "whatever 
chest ailment may be present."  A review of the decision 
reveals that the RO discussed the presumptive provisions 
regarding service connection for pulmonary tuberculosis and 
denied service connection for pulmonary tuberculosis, as 
well.  The veteran did not perfect an appeal of either 
decision.  In August 1986, he submitted another claim for 
entitlement to service connection for pulmonary disease and 
impaired hearing, but did not respond to the RO's letter 
reminding him of the previous final denials and notifying him 
of the necessity for submitting new and material evidence to 
reopen the claims.

In August 1992, the veteran submitted an application for 
service connection for heart disease, kidney disease, ulcer, 
and bilateral defective hearing.  The claim was accompanied 
by medical evidence showing current diagnoses of 
hypertension, benign prostatic hypertrophy and presbycusis of 
both ears.  The RO denied the claims on the basis that 
evidence tending to show a connection between the currently-
shown disabilities and the veteran's periods of service had 
not been submitted.  The veteran expressed disagreement with 
this determination and filed additional claims for service 
connection for arteriosclerosis and an anxiety disorder.  The 
RO denied these claims also on that basis that evidence 
tending to show a connection between the claimed disabilities 
and the veteran's periods of service had not been submitted.  
In so doing, the RO again held that the veteran did not have 
status as a POW.

By memorandum dated in July 1993, the RO referred to the 
service department certification, and interpreted the 
certification as showing that the veteran's only creditable 
service was from August 28, 1941, to April 9, 1942, and from 
April 20, 1945 to March 1, 1946.  The RO further noted that 
the veteran had no recognized guerilla service.  Based upon 
the service department certification, the Affidavit for 
Philippine Army personnel which the veteran completed and 
signed in March 1946, as well as the veteran's initial 
filings with the VA in 1953 and 1954, the RO held that the 
evidence failed to show that the veteran had been a prisoner 
of war (POW) of the Japanese government and thus did not 
qualify for the statutory presumptions afforded to former 
POWs in the adjudication of their VA claims.

The veteran perfected an appeal of these denials to the Board 
by filing a timely substantive appeal in August 1994.  The 
appeal remained pending at the Board until the veteran's 
death in November 1995.

According to the veteran's death certificate, he died on 
November [redacted], 1995.  The immediate cause of his death 
was identified as "cardio-respiratory arrest," while the 
antecedent cause of death was given as hypostatic pneumonia.  
No autopsy was performed and the corpse was disposed of by 
cremation.

The appellant filed the instant claims for dependency and 
indemnity compensation, accrued benefits, and death pension 
benefits in January 1996 and subsequently perfected a timely 
appeal to the Board.


Entitlement to dependency and indemnity compensation.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; see Hanna v. Brown, 6 Vet. App. 507, 510 
(1994).  Dependency and indemnity compensation benefits are 
thus predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.  
Before an award of dependency and indemnity compensation may 
be made, therefore, service connection for the cause of the 
veteran's death must be established.  A claim for dependency 
and indemnity compensation is a separate or new claim; 
therefore, like any other claim for service-connected 
benefits, a dependency and indemnity compensation claim must 
be well grounded.  38 U.S.C.A. § 5107(a); see Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused the 
veteran's death or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related to the immediate or underlying cause.  When a chronic 
disease such as heart disease or bronchiectasis becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

A person who submits a claim for benefits under laws 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The Court of Veterans Appeals (Court) 
has provided that a well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A claimant cannot meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
expert medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute sufficient evidence to render a 
claim well grounded under § 5107(a).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

At the time of the veteran's death, service connection had 
not been established for any disability.  Thus, for service 
connection for the cause of his death to be warranted, the 
evidence must support a finding that disability incurred in 
or aggravated by service either caused the veteran's death or 
contributed substantially or materially to cause death.

The appellant contends that her husband had suffered from 
pulmonary and cardiac disability since his periods of 
service.  She additionally contends that the disability(ies) 
causing his death should be presumed to have been related to 
his prisoner of war experiences.  

As set forth above, the cause of the veteran's death was 
determined to have been cardio-respiratory arrest due to 
hypostatic pneumonia.  In support of her claim, the appellant 
has submitted copies of medical records dated between 1953 
and 1995, along with her own written contentions and 
assertions.  She has not submitted any medical evidence which 
tends to show that the veteran suffered from pneumonia, a 
cardiac disability or a pulmonary disability during service.  
She has not submitted any medical evidence tending to show 
that the veteran developed heart disease or bronchiectasis 
(to the extent that hypostatic pneumonia could be deemed 
medically consistent with a diagnosis of bronchiectasis) 
within one year of his discharge from service.  Neither has 
she submitted any medical evidence tending to show any other 
linkage between the disease which has been determined to have 
caused his death and service.  Because she is not a medical 
expert, her assertions of a relationship between pneumonia 
and service cannot constitute competent evidence of such a 
relationship.  Espiritu, supra.  

The appellant's assertion that the veteran's death is related 
to prisoner of war experiences fails because the evidence of 
record, summarized above, shows that the veteran was not, in 
fact, a prisoner of war as defined by either the Army or the 
VA, and thus not entitled to recognition as a former prisoner 
of war for VA purposes.

As noted above, where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, at 93 (1993).  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Id.  Because the appellant has not submitted 
medical evidence showing it is plausible that the veteran's 
death resulted from a disability incurred in or aggravated by 
service, or which may be presumed to have been incurred in 
service, she has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim for entitlement to 
service connection for the cause of the veteran's death is 
well grounded.  Consequently, dependency and indemnity 
compensation may not be awarded to the appellant.


Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of her claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  This duty attaches where an appellant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, the appellant has not 
identified any other evidence which could potentially support 
her claim and the RO has fulfilled its obligation to inform 
the appellant in the Statement of the Case which is of 
record.


Entitlement to accrued benefits.

Governing laws and regulations provide that periodic monetary 
benefits authorized under the laws of the VA to which a 
veteran was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at the date 
of death, and due and unpaid for the period not to exceed two 
years prior to the last date of entitlement as provided, will 
upon the death of such person be paid to his spouse.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In the case of Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
construed the provisions of 38 U.S.C.A. §§ 5121 and 5101(a), 
and found that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
must have been entitled to them under an existing rating or 
decision.  In addition, 38 U.S.C.A. § 5121(c) requires that 
applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  See also 
38 C.F.R. § 3.1000(c).

Because the veteran had an appeal pending at the Board when 
he died, and because the appellant filed her application for 
accrued benefits within the statutory time period, she could 
be entitled to accrued benefits, if any of the claims which 
had been awaiting review by the Board when the veteran died 
were meritorious.  Therefore, the Board will proceed to 
review each of the claims which had been pending in November 
1995.


Entitlement to service connection for benign prostatic 
hypertrophy, hypertension, arteriosclerosis, anxiety 
disorder, and non-specified prisoner of war related 
disabilities.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of well-
grounded claims.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d).  Service connection may 
also be granted for disease that is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 3.303(d).

Recent medical evidence contained in the claims file at the 
time of the veteran's death reflects that diagnoses of benign 
prostatic hypertrophy, hypertension, and arteriosclerosis 
were rendered late in his life, almost forty years subsequent 
to his discharge from service.  It does not appear that a 
clear diagnosis reflecting an anxiety disorder was rendered 
during the veteran's lifetime; however, for purposes of this 
analysis, the Board will assume he suffered from such a 
disorder.  As summarized above, the service medical records 
do not reflect the presence of any of these disabilities 
during service or upon discharge from service.  There is no 
indication that arteriosclerosis or cardiovascular-renal 
disease, including hypertension, became manifest within one 
year subsequent to the veteran's discharge from service.  
There is nothing in the recent medical records tending to 
show any other relationship between these disabilities and 
the veteran's service.  The medical records dated in 1953 and 
1954 showing possible diagnoses of pulmonary tuberculosis or 
other chest ailment were considered by the RO in connection 
with the final decision of April 1955, denying service 
connection for a chest ailment.  The only evidence supporting 
such a connection consists of the veteran's and the 
appellant's own statements in support of the claims.  
However, as neither is a medical expert, their assertions 
cannot be considered competent evidence for purposes of 
rendering the claims well-grounded.  Espiritu, supra.  

Because the veteran had not met the initial burden of 
submitting evidence tending to show a nexus between the 
claimed disabilities and service, at the time his appeal was 
pending before the Board, the appellant's claim for accrued 
benefits based upon that appeal must likewise fail.

As with the denial of dependency and indemnity compensation, 
the Board has denied these accrued benefits claims on the 
basis that they were not well-grounded rather than on the 
merits.  However, the Board finds that the appellant has been 
accorded ample opportunity by the RO to present argument and 
evidence in support of her claim.  Any error by the RO in 
deciding this case on the merits, rather than being not well 
grounded, was not prejudicial to the appellant.  Bernard, 
supra.  


Eligibility for nonservice-connected disability pension.

The threshold question that must be resolved with regard to 
the claim for nonservice-connected pension benefits is 
whether the veteran was eligible for the benefit he had 
claimed.  If the claim fails because of the absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

According to the United States Army certification prepared in 
March 1954, the veteran's recognizable service extended from 
August 1941 to April 1942 and from April 1945 to March 1946.  
In adjudicating entitlement to VA benefits, the VA is bound 
by the certification from the Department of the Army 
regarding the nature of the veteran's service.  38 C.F.R. 
§§ 3.9, 3.203; Soria v. Brown, 118 F.3d 747 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Thus, the VA is 
prohibited from recognizing service outside of that certified 
by the Army in 1954.

The pertinent law and regulations authorize the payment of 
nonservice-connected pension benefits to a veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of his own 
willful misconduct, and who meets certain income criteria.  
38 U.S.C.A. § 1521.  

Under the provisions of 38 U.S.C.A. § 107:  (a) Service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under-- (1) contracts of National 
Service Life Insurance entered into before February 18, 1946; 
(2) Chapter 10 of title 37 [37 USCS §§ 551 et seq.] and (3) 
chapters 11, 13 (38 USCS §§ 1101 and 1301 et seq.] (except 
section 1312(a)), and 23 of this title [38 USCS §§ 2301 et 
seq.].  Thus, service in the Philippine Army does not confer 
the privilege of a VA pension benefit upon such a soldier.

In Quiban v. Veterans Admin., 928 F.2d. 1154 (D.C. Cir. 
1991), the United States Court of Appeals for the District of 
Columbia upheld the constitutionality of 38 U.S.C.A. § 
107(a).  In Talon v. Brown, 999 F.2d. 514 (Fed. Cir. 1993), 
the United States Court for the Federal Circuit, citing 
Quiban, also upheld the constitutionality of 38 U.S.C.A. § 
107(a). 

Accordingly, the Board has no recourse but to find that the 
veteran did not have the requisite service to have been 
eligible for VA pension benefits.  Since the veteran did not 
have qualifying service for death pension benefits, the claim 
pending before the Board at the time of his death was not 
meritorious and the appellant's claim for accrued benefits 
must fail.  Talon, supra; Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994); Sabonis, supra.


Basic eligibility for death pension benefits.

The threshold question that must be resolved with regard to 
the claim for VA death pension benefits is whether the 
appellant is eligible for the benefit she has claimed.  If 
her claim fails because of the absence of legal merit or lack 
of entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis, supra.

The appellant seeks entitlement to VA death pension benefits 
based on the military service of her late husband.  38 
U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  The pertinent 
law and regulations authorize the payment of death pension 
benefits to the surviving spouse of a veteran of a period of 
war who met the requisite service requirements.  38 U.S.C.A. 
§ 1541.  Those requirements include that the veteran served 
in "active, military, naval or air service" for ninety days 
or more during a period of war."  38 U.S.C.A. § 1521(j).  As 
explained above in the discussion regarding entitlement to 
accrued benefits based upon the claim for pension pending at 
the time of the veteran's death, the veteran did not have the 
requisite service to have been eligible for VA pension 
benefits as service in the Philippine Army does not confer 
the privilege of a VA pension benefit upon such a soldier.  
Thus, as the veteran himself was ineligible for VA pension 
benefits, the appellant, his widow, is also ineligible for 
such benefits.  Talon, supra; Quiban, supra.

Accordingly, the Board has no recourse but to find that since 
the veteran did not have qualifying service for death pension 
benefits, the appellant has failed to establish her 
eligibility as a proper claimant.  Talon, supra; Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Therefore, the claim has 
no legal merit and must be denied.  Sabonis, 6 Vet. App. at 
426.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Accrued benefits based upon claims pending at the time of the 
veteran's death for entitlement to service connection for 
benign prostatic hypertrophy, hypertension, arteriosclerosis, 
anxiety disorder, non-specified prisoner of war related 
disabilities; and entitlement to nonservice-connected 
disability pension are denied.

VA death pension benefits are denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

